department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil no nov legend this is in response to a letter dated date as supplemented by correspondence dated date and date submitted by your authorized representative in which you request relief under sec_301_9100-3 of the procedure and administration regulations the regulations the following facts and representations were submitted in connection with your request taxpayer a maintained ira v an individual_retirement_arrangement described in sec_408 of the internal_revenue_code the code with company o in taxpayer a converted ira v a traditional_ira to a roth_ira ira x with company m via a rollover_contribution the amount rolled over from ira v to ira x was sum n taxpayer a timely filed her calendar_year federal_income_tax return with respect to calendar_year taxpayer a’s adjusted_gross_income exceeded the limit found in sec_408 a c b taxpayer a engaged a tax preparer to prepare her federal_income_tax return and was not advised that her modified_adjusted_gross_income for exceeded the dollar_figure limit found in code sec_408a until the preparation of her calendar_year return consequently taxpayer a was unaware that she was ineligible to establish a roth_ira during the preparation of her year return her ineligibility for the roth conversion was discovered taxpayer a will recharacterize ira x to a traditional_ira upon the granting of relief under sec_301_9100-3 of the regulations this request for relief was submitted prior to the service’s discovering taxpayer a’s ineligibility to convert her traditional_ira into a roth_ira based on your submission and the above facts and representations you request a ruling that pursuant to sec_301_9100-3 of the regulations taxpayer a is granted a period not to exceed six months from the date of this ruling letter to recharacterize ira x to a traditional_ira with respect to your request for relief code sec_408a and sec_1_408a-5 of the federal_income_tax regulations the i t regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having originally been made to another type of ira by making a trustee-to- trustee transfer of the ira contribution plus earnings to the other type of ira ina recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5 this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 q a-6 of the i t regulations describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides that an individual with an adjusted_gross_income as modified within the meaning of subparagraph c c in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 of the lt regulations provides that an individual with modified_adjusted_gross_income in excess of dollar_figure big_number for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the regulations provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 provides that the commissioner of internal revenue in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 of the regulations lists certain elections for which automatic_extension sec_3 of time to file are granted sec_301_9100-3 generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the internal_revenue_service the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer’s control ii if the taxpayer failed to make the election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer’s receipt of a ruling granting relief under this section in this case taxpayer a was not eligible to convert ira v to a roth_ira since her modified_adjusted_gross_income for exceeded dollar_figure taxpayer a timely filed her federal_income_tax return therefore it is necessary to determine whether she is eligible for relief under the provisions of sec_301_9100-3 of the regulations taxpayer a was not aware of her ineligibility to convert her traditional_ira ira v into a roth_ira ira x until the preparation of her year tax_return upon realizing her mistake taxpayer a requested relief from the service before the service discovered her ineligibility to convert ira v into a roth_ira the taxable_year is not closed under the statute_of_limitations thus taxpayer a satisfies the requirements of clauses i iii and v of sec_301_9100-3 of the regulations accordingly you are granted an extension of six months from the date this letter is issued to recharacterize ira x to a traditional_ira this letter assumes that iras v and x qualify as iras within the meaning of code sec_408 at all relevant times o tr tat nena iemnatn tuner ene i this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling letter is being sent to your authorized representative should you have any concerns regarding this letter please contact sincerely yours - ywieca manager john employee_plans technical group tax_exempt_and_government_entities_division ec enclosures deleted copy of letter notice
